Citation Nr: 0945742	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a right 
thumb injury, status-post tendon repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to July 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

When this matter was previously before the Board in December 
2008, it was remanded for further development.  

The RO made at least three attempts to obtain pertinent VA 
treatment records in March, April, and September 2009 in 
support of the Veteran's claim.  However, a search for these 
records was negative and there was no evidence to show that 
the Veteran received treatment at a VA medical facility.  The 
RO subsequently issued a memorandum of unavailability in 
April 2009 which documented its efforts to obtain the alleged 
records.  The Veteran was notified of this information by way 
letters dated April and September 2009.  He was also 
instructed to submit any records in his possession, but did 
not do so.  

The Veteran was also scheduled for a VA C&P examination on 
two separate occasions in May and June 2009.  He failed to 
report for these examinations, provided no explanation for 
missing the examinations, and made no attempt to reschedule 
the examinations for a later date.  See 38 C.F.R. § 3.655 
(2009) (noting that when a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record).  


FINDINGS OF FACT

1.  The Veteran was scheduled for VA examinations in May and 
June 2009 in connection with his claim of entitlement to an 
initial compensable evaluation for a right thumb injury, 
status-post tendon repair.

2.  The Veteran was notified in May, June, and September 2009 
of the importance of reporting for the scheduled VA 
examinations and the consequences, to include denial of the 
claim, of failing to do so.

3.  The Veteran failed to report for the scheduled VA 
examinations, provided no explanation for missing the 
examinations, and made no attempt to reschedule the 
examinations for a later date.  

4.  The Veteran has not established good cause for missing 
the scheduled VA examinations.  

5.  The preponderance of the evidence is against an initial 
compensable evaluation for the Veteran's service-connected 
right thumb injury.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
right thumb injury, status-post tendon repair, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5228 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

As to VA's duty to assist, the Board finds that all of the 
relevant facts have been properly developed, and that all 
available evidence necessary for an equitable resolution of 
the issue has been obtained.  The Veteran's service treatment 
records have been obtained.  As noted above, the RO made at 
least three attempts to obtain pertinent VA treatment records 
in March, April, and September 2009 in support of the 
Veteran's claim.  However, a search for these records was 
negative and there was no evidence to show that the Veteran 
received treatment at a VA medical facility.  The RO 
subsequently issued a memorandum of unavailability in April 
2009 which documented its efforts to obtain the alleged 
records.  The Veteran was notified of this information by way 
letters dated April and September 2009.  He was also 
instructed to submit any records in his possession, but did 
not do so.  

The Veteran was also scheduled for a VA C&P examination on 
two separate occasions in connection with the current claim.  
The Veteran failed to report for these examinations, provided 
no explanation for missing the examinations, and made no 
attempt to reschedule the examinations for a later date.  See 
38 C.F.R. § 3.655.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e). 

The Veteran contends that the RO should have assigned a 
higher initial disability evaluation for his service-
connected right thumb disability.  The RO awarded service 
connection for the Veteran's right thumb injury in the 
September 2004 rating decision currently on appeal.  The RO 
evaluated the Veteran's disability as non-compensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5228, 
effective July 23, 2004.  The Veteran was notified of this 
decision and timely perfect this appeal with respect to the 
initial rating assigned.  It is noted that the Veteran is 
left-handed.  See May 2004 Report of Medical History.

According to Diagnostic Code 5228, a non-compensable 
evaluation is assigned for limitation of motion of the minor 
(non-dominant) thumb with a gap of less than one inch (2.5 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A 10 percent 
evaluation is assigned for limitation of motion of the minor 
thumb with a gap of one to two inches (2.5 to 5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A 20 percent 
evaluation, the maximum schedular rating available, is 
assigned for limitation of motion of the minor thumb with a 
gap of more than two inches (5.1 centimeters) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Id.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The Board has considered the propriety of staged ratings, 
however, the evidence in this case does not show a variance 
in the signs and symptoms of the Veteran's service-connected 
right thumb injury during the claim period such that staged 
ratings are applicable.  See Fenderson.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2009).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2009).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2009).

Regulations also provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
Veteran, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655.  
See 38 C.F.R. § 3.655(a).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member. Id.  When a 
Veteran fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b); see also, Turk v. Peake, 21 Vet. App. 565, 569-70 
(2008) (finding that where a party appeals from an original 
assignment of a disability rating, the claim is classified as 
an original claim, rather than as one for an increased 
rating).  

Pursuant to the Board's December 2008 remand, the Veteran was 
scheduled for a VA examination to assess the nature, extent, 
severity, and manifestations of his service-connected right 
thumb injury.  However, he did not report for those 
examinations as scheduled on May 1, 2009 and June 25, 2009.  
Thereafter, VA notified the Veteran in May, June, and 
September 2009 that if or when he failed to report for a 
scheduled examination, in the absence of good cause, evidence 
expected from the examination which might have been material 
to the outcome of the claim could not be considered.  See 
also September 2009 supplemental statement of the case 
(SSOC).  Moreover, the Veteran provided no explanation for 
missing the examinations, and made no attempt to reschedule 
the examinations for a later date.

As noted in the above section, where a Veteran appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating.  The Veteran in this case is challenging 
the initial evaluation assigned following the grant of 
service connection.  Accordingly, his claim is classified as 
an original claim, rather than as one for an increased 
rating.  Where, as here, the Veteran failed to report for VA 
examinations scheduled in conjunction with an original 
compensation claim without good cause, the claim shall be 
rated based on the evidence of record.  See Turk.

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran sought emergency care in July 
1993 for a right thumb laceration after cutting his thumb on 
broken glass while washing dishes.  X-rays taken at that time 
were negative for any foreign bodies.  The impression was 
right thumb laceration, palmar surface, deep to fatty layer 
with distal tendon exposed.  The Veteran subsequently 
underwent a repair of the right flexor pollicis longus (FPL) 
tendon the following day.  A neurovascular examination 
conducted 24 hours post-surgically showed capillary refill 
and sensation to light touch to be intact.  Follow-up 
orthopedic clinic notes dated July and August 1993 indicated 
that the Veteran's right FPL tendon was "healed" with 
evidence of "good" range of motion. 

The Veteran was afforded a clinical evaluation and physical 
examination in March 1998.  The Veteran's past medical 
history was significant for a lacerated right thumb tendon 
repair.  The clinical evaluation was essentially normal, 
however, and no right thumb abnormalities were noted. 

Similarly, the Veteran was also afforded a clinical 
evaluation and physical examination in May 2004 prior to 
discharge from service.  The Veteran's past medical history 
was significant for a lacerated right thumb tendon repair.  
The clinical evaluation was essentially normal, however, and 
no right thumb abnormalities were noted.  The Veteran was 
found to be qualified for discharge from service at that 
time.  

VA administered a general medical examination (GME) in August 
2004 in connection with the current claim.  The Veteran 
reported that the "IP joint" of the right thumb hurt when 
he banged it on objects.  Otherwise, he had no complaints 
regarding his right thumb and hand.  It was also noted that 
the Veteran's grip strength in the right hand was 
"excellent."  

A physical examination of the Veteran's right hand failed to 
reveal any evidence of an old healed incision.  The right 
thumb had normal contour, but the "very middle" of the 
thumb was hypostatic.  The Veteran had full range of motion 
in the right thumb and he was able to make a tight fist.  The 
examiner described the Veteran's grip strength as normal.  
The impression was old healed repair, laceration right thumb, 
no residual impairment.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial 
compensable evaluation for a right thumb injury, status-post 
tendon repair, for any period of time covered by the appeal.

Diagnostic Code 5228 makes clear that a 10 percent evaluation 
is assigned for limitation of motion of the minor thumb with 
a gap of one to two inches (2.5 to 5.1 centimeters) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, while a 20 percent evaluation is assigned 
for limitation of motion of the minor thumb with a gap of 
more than two inches (5.1 centimeters) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  Id.  

In this case, however, STRs and the post-service August 2004 
VA GME showed normal range of motion of the Veteran's right 
thumb with no evidence of residual impairment.  These 
treatment records also contained no references to a gap of 
any kind between the thumb pad and the fingers, nor was there 
any indication that the Veteran's right thumb attempted to 
oppose the fingers.   

The Board acknowledges that the Veteran stated at the time of 
the VA GME that the "IP joint" of the right thumb hurt when 
he banged it on objects.  These subjective complaints are 
insufficient to warrant a compensable evaluation in this 
case, particularly where, as here, the VA examiner concluded 
that the Veteran had full range of motion in the right thumb, 
he was able to make a tight fist, and he had normal grip 
strength.  Accordingly, the Board finds that the Veteran's 
claim of entitlement to an initial compensable evaluation for 
a right thumb injury, status-post tendon repair, is denied. 
  
The Board has also considered the guidance of 38 C.F.R. 
§§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 202 
(1995).  However, the medical evidence of record shows no 
evidence of a residual impairment of the right thumb of any 
kind.  Therefore, the Board finds that the currently assigned 
non-compensable rating is proper.  The Veteran, regrettably, 
is not entitled to a compensable evaluation for any period of 
time covered by the appeal.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected right 
thumb injury are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  Furthermore, as there is no indication 
in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected right thumb injury are addressed 
by the relevant criteria as discussed above and higher 
schedular ratings are likewise still available.  Furthermore, 
the Veteran has not alleged, nor does the record show, that 
his service-connected right thumb injury resulted in 
functional impairment or frequent periods of hospitalization.  
See 38 C.F.R. § 4.1 (2009) (noting that the percentage 
ratings represent as far as can be practically determined the 
average impairment in earning capacity resulting from 
service-related diseases and injuries and their residual 
conditions in civilian occupations).  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

An initial compensable evaluation for a right thumb injury, 
status-post tendon repair, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


